FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 20, 2022

                                     No. 04-20-00366-CV

                              Ana GUERRA and Miguel Guerra,
                                      Appellants

                                               v.

                    Copernicus GUERRA, Eric Stubbs and Monica Guerra,
                                      Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-17589
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Lori I. Valenzuela, Justice

       On March 23, 2022, appellant Ana Guerra, acting pro se, filed a “Request for Extension”
asking for a 60-day extension of time to file “the most upcoming deadline.” We construed this as
a Motion for Rehearing and granted appellant an extension until April 27, 2022. See TEX. R.
APP. P. 49.1. On April 26, 2022, appellant filed a Motion for Rehearing. After consideration, the
motion is DENIED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court